Citation Nr: 0127414	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  98-17 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinus and allergy 
disorders.

2.  Entitlement to service connection for residuals of nose 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  


ORDER TO VACATE

In a decision dated in July 1999, the Board, inter alia, 
denied entitlement to service connection for sinus and 
allergy disorders and residuals of nose trauma.  Subsequent 
to the July 1999 decision, it was determined that evidence 
germane to these issues was received by the RO in May 1999 
but was not forwarded to the Board pursuant to 38 C.F.R. § 
19.37(b) for the Board's review.  This evidence consists of a 
statement from a private physician that suggests a possible 
relationship between the veteran's deviated septum and 
allergies and nasal trauma during service.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904(a).

The Board finds that its consideration of the veteran's claim 
of service connection for sinus and allergy disorders and 
residuals of nose trauma in the July 1999 decision was not 
based on the complete medical record.  Hence, the veteran's 
due process rights were violated.  Therefore, the July 1999 
decision as it relates to the denial of service connection 
for sinus and allergy disorders and residuals of nose trauma 
must be vacated.

In order to assure due process of law and to afford the 
veteran every equitable consideration, the Board's decision 
of July 1999 as it pertains to the issues of entitlement to 
service connection for sinus and allergy disorders and 
residuals of nose trauma is hereby vacated.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R § 20.904.

Accordingly, the Board will conduct a de novo review and a 
new decision will be entered.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

